United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1403
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Phillip Harlan King, III

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: May 31, 2022
                              Filed: June 6, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Phillip Harlan King, III appeals after he pled guilty to being a felon in
possession of a firearm pursuant to a plea agreement containing an appeal waiver.
Having jurisdiction under 28 U.S.C. § 1291, this court dismisses the appeal based
on the appeal waiver.
       King objects to the above-Guidelines sentence the district court1 imposed.
Counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967) in which he acknowledges the appeal waiver but
challenges a 4-level Guidelines enhancement under U.S.S.G § 2K2.1(b)(6)(B) and
challenges the sentence as unreasonable. The appeal waiver is enforceable, as
counsel’s arguments fall within the scope of the appeal waiver. The record shows
that King entered into the plea agreement and the appeal waiver knowingly and
voluntarily, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if appeal falls within scope of waiver, defendant knowingly
and voluntarily entered into waiver and plea agreement, and enforcing waiver would
not result in miscarriage of justice); see also 18 U.S.C. § 924(a)(2) (maximum prison
sentence is 120 months).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                       ______________________________




      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                         -2-